Title: To James Madison from John Mercer, Isaac Cox Barnet, and William Maclure, 17 April 1804 (Abstract)
From: Mercer, John
To: Madison, James


17 April 1804, Paris. “We had entertained the hope that in any communications we might have to make, after those already sent to your Department, we should not be under the necessity of transmitting any which did not arise immediately from our official duties. We have been disappointed in this expectation, and now enclose Copies of other Letters which have passed between the Minister of the United States and ourselves.”
